Citation Nr: 1015095	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-24 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A.T.




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
January 1968 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned.  A transcript of that 
hearing is of record.  

The claim for a total disability rating for compensation 
based on individual unemployability is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

Since the effective date of service connection, the Veteran's 
PTSD is shown to be productive of a disability picture that 
equates to occupational and social impairment with 
deficiencies in most areas due to such symptoms as frequent 
panic attacks and depression affecting the ability to 
function independently and appropriately, impaired impulse 
control, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships; 
his disability picture is without evidence of total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self or others, inability to perform activities of 
daily living including maintenance of minimal personal 
hygiene, disorientation to time or place, and memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent for the 
Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in October 2003.  

The Veteran's higher initial rating claim is a "downstream" 
element of the RO's grant of service connection for PTSD in 
the currently appealed rating decision issued in May 2007.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
As noted above, in October 2003, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete the underlying claim of service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.  Since the issue in this case is a 
downstream issue from that of service connection, another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003). 

The United States Court of Appeals for Veterans Claims 
(Veterans Court) also has determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the Veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  In 
Dingess, the Veterans Court held that, in cases such as this 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran was 
afforded an opportunity to testify at a personal hearing 
before the undersigned in July 2009.  The RO obtained 
relevant records from the Social Security Administration.  
The Veteran's post-service VA and private medical records are 
on file, as is a January 2008 VA examination report and 
February 2008 VA examination report addendum.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued (nor does the 
evidence show) any notice deficiency, or that any error or 
deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.    

Merits of Claim for Higher Rating

The Veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.  A May 2007 rating 
decision granted service connection for PTSD and assigned a 
30 percent disability rating, effective in September 2003 
under DC 9411.  A June 2008 rating decision assigned a 50 
percent disability rating, effective in September 2003.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, 
as in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

PTSD is to be assigned a 50 percent rating where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a Global Assessment of Functioning (GAF) score.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran underwent a VA examination in January 2008.  He 
reported being irritable and verbally aggressive with his 
wife and children.  He stated that he mostly stayed at home 
where he felt comfortable.  He reported a history of violence 
and assaultiveness.  He stated that he had no social life 
because of his anxiety and irritability around people.  

Upon a mental status examination, the Veteran appeared clean.  
Psychomotor activity was fatigued.  Speech was hesitant, 
slow, and with other difficulty finding words.  Affect was 
blunted and mood was hopeless and depressed.  The Veteran was 
oriented to person, time, and place.  The Veteran was not 
able to do serial 7's or spell a word forward and backward.  
He was oriented to person, place, and time.  His thought 
process was manifested by blocking.  The Veteran did not have 
delusions or persistent hallucinations.  His judgment was 
such that he understood the outcome of his behavior.  He was 
of average intelligence and in terms of his insight, he 
understood that he had a problem.  He exhibited inappropriate 
behavior, including verbal aggressiveness, but he had not 
gotten into any physical altercations since 2001.  He had 
four to five panic attacks a week, which lasted all day, and 
which incapacitated the Veteran during the attack and the 
next day.  He had passive suicidal ideation, but without 
plans or intent.  The Veteran had no obsessive or ritualistic 
behavior.  He had poor impulse control.  He had no ability to 
maintain minimum personal hygiene, as his wife sometimes had 
to remind him to take a bath.  In terms of activities of 
daily living, the Vet had a moderate problem with household 
chores, grooming, shopping, bathing, and engaging in 
exercise; he had no problem with toileting, self-feeding, and 
dressing/undressing.  

The examiner diagnosed PTSD, chronic and moderate.  The 
examiner assigned a GAF score of 55.  The examiner noted that 
the Veteran's social life, marital/family life and 
recreational activities have all been affected by his PTSD.  

A February 2008 VA examination addendum reflects that the 
Veteran used alcohol and drugs heavily to self-medicate his 
PTSD symptoms and only stopped using drugs and alcohol in 
1999.  The examiner stated that this heavy use could have 
contributed to the Veteran's present memory problems, and the 
Veteran's medication further impaired his concentration and 
memory.  The examiner opined that the Veteran's memory 
problem is connected to his PTSD.  

The Board notes that the January 2008 VA examination report 
supports that the Veteran has had suicidal ideation, but it 
was passive and without intent or plan.  Further, there were 
frequent panic attacks and depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control with irritability but without 
periods of violence during the period considered in this 
appeal; neglect of personal appearance and hygiene if not 
reminded by his wife to bathe; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships except with regard to 
immediate family members.  

Notwithstanding the GAF score of 55, representing moderate 
symptoms and moderate difficulty in social and occupational 
functioning, and the VA examiner's characterization of the 
Veteran's PTSD as moderate in severity, the Board finds that 
the VA examination findings support that the Veteran has 
functional impairment consistent with the criteria that 
typify a 70 percent rating.  

In that regard, the VA outpatient findings during the period 
considered in this appeal are likewise consistent with, or 
better than, those findings of the VA examination of January 
2008.  In fact, GAF scores of 60 on numerous records dated in 
2005, 2006, and 2007 actually reflect higher social and 
occupational functioning.  The outpatient records show in 
general that the Veteran had fair to good insight, judgment, 
and concentration.  His thought processes displayed no 
delusions, hallucinations, or paranoia.  He denied suicidal 
and homicidal ideation.  His mood varied, from neutral to 
anxious to depressed.  His speech was of normal rate, rhythm, 
and volume.  He was cognitively intact.  He was dressed 
appropriately and had at least fair personal hygiene and 
grooming.  He was alert and oriented times three, and his 
impulse control was good.  Thus, such findings do not support 
a rating higher than 70 percent.  

The Board has considered whether a 100 percent schedular 
rating may be warranted, and finds it is not.  Rather, the 
Board concludes that the evidence reflects that the Veteran's 
PTSD symptoms more nearly approximate those that are 
reflective of the criteria for a 70 percent rating under DC 
9411.  There is no medical report that reflects PTSD symptoms 
of such severity as are contemplated under the criteria for a 
100 percent rating.  Specifically, there have been no reports 
of persistent hallucinations or delusions.  The Veteran has 
demonstrated, including at the time of his personal hearing, 
that he was cooperative and was able to communicate 
effectively, albeit slowly with some difficulty in finding 
the right words.  Although the Veteran was reported to have 
exhibited inappropriate behavior, he has not engaged in any 
physical altercations since prior to the period considered in 
this appeal.  He has not been found to be a danger to self or 
others.  He was oriented to place, time, and person, as 
observed by medical providers and the undersigned at the time 
of his personal hearing.  While he has exhibited some memory 
loss, it is not such a profound loss that he cannot recall 
his own name or names of close relatives.  Although in a 
February 2009 rating decision the Veteran was deemed 
incompetent to handle disbursement of VA funds, the VA 
examiner noted in January 2008 that the Veteran recognized he 
did not handle money well so he allowed his wife to handle 
the finances.  Additionally, cognitive functioning is shown 
to be intact. 

Further, while the January 2008 VA examiner stated that the 
Veteran had no ability to maintain minimum personal hygiene, 
it was not shown that the Veteran was unable to perform 
activities of daily living, including maintaining personal 
hygiene.  Indeed, the evidence shows he was able to bathe 
himself, but it was noted merely that his wife had to remind 
him sometimes to bathe.  Further, the examiner also noted 
that the Veteran appeared clean for the examination and that 
the Veteran had either no problems or just moderate problems 
with toileting, grooming, and bathing (i.e., not severe 
problems or an inability to accomplish the tasks).  

Despite evidence showing substantial psychiatric impairment 
from PTSD, the Board has considered all the evidence of 
record and concludes that the Veteran's PTSD is productive of 
a disability picture that is contemplated by the criteria for 
a 70 percent schedular rating and no higher.  As such, a 
rating in excess of 70 percent is not warranted.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA' 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's disability level and symptomatology 
to the Rating Schedule, as previously discussed, the degree 
of disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

An initial rating of 70 percent for the Veteran's PTSD is 
granted, subject to the regulations governing payment of 
monetary awards.




REMAND

The issue of a total disability rating for compensation 
rating based on individual unemployability was raised by the 
evidence of record.  At his hearing, it was noted that the 
Veteran receives Social Security disability benefits on the 
basis of his mental disorder.  Records from the Social 
Security Administration confirm the award of benefits in 
December 1999 on the basis of the Veteran's affective/mood 
disorders and his anxiety related disorders, as demonstrated 
in private medical records dated in 1999.  

Although the RO in an April 2004 rating decision denied the 
issue of a total disability rating for compensation rating 
based on individual unemployability, it did so prior to the 
rating decision in which service connection for PTSD was 
established.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a 
request for a total disability rating for compensation based 
on individual unemployability (either stated or implied by a 
fair reading of the claim or of the evidence of record) is 
not a separate claim for benefits, but part of the claim for 
increase.  

Therefore, further development is warranted to ascertain 
whether the Veteran's symptoms attributable to PTSD more 
nearly approximate the criteria for a total rating based on 
unemployability.

The Court has held that a TDIU claim may not be denied 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's disability does not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on the ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  In light of the above, the Board finds that the 
Veteran requires a current VA examination to ascertain 
whether unemployability due to service-connected disability 
is demonstrated.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty 
to notify and the duty to assist on the 
claim for a total disability rating for 
compensation based on individual 
unemployability by sending the Veteran a 
VCAA letter on the issue of entitlement 
to a total rating based on 
unemployability due to service-connected 
disability.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the effect of his service-connected 
disabilities on employability.  The 
claims folder should be made available to 
the examiner.  The examiner should offer 
an opinion as to whether the Veteran is 
unable to secure or maintain 
substantially gainful employment solely 
as a result of his service-connected 
disabilities.  The examination report 
must include a complete rationale for all 
opinions and conclusions reached.

3.  After the development has been 
completed, adjudicate the claim for a 
total disability rating for compensation 
based on individual unemployability, 
including an extraschedular rating.  If 
the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


